DETAILED ACTION
Response to Amendment
The amendment filed on 01/14/2022 has placed the application in condition for allowance

Allowable Subject Matter
Claims 1-2, 4-15, and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Yagi et al (WO 2012141094 A1; relied upon in the Office Action filed on 10/15/2021), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein the light-emitting units each have a rectangular external shape in a top view, and wherein the light diffusing layer does not cover part of the at least one lateral surface of the first hole portion where a diagonal line of the rectangular shape of the light-emitting unit is present as set forth in the claim.
Re Claims 2, 4-15, and 17-19:
The claims are allowed due to their dependence on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875